Citation Nr: 0933318	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
laminectomy (previously with radiculopathy), currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to June 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

For reasons explained below, this appeal is REMANDED to the 
VA RO.  VA will notify you if further action is required on 
your part.


REMAND

On his March 2007 VA Form 9, the Veteran requested a hearing 
at the RO before a Decision Review Officer.  See 38 C.F.R. 
§§ 3.103(c)(1); 20.700(a) (2008).  During the course of 
scheduling such a hearing, the Veteran's case was erroneously 
transferred to the Board.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the RO for 
the Veteran's to be scheduled for a 
hearing before a Decision Review 
Officer.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

